Citation Nr: 1045979	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for pleuritis, also described 
as respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 26 years of active duty service ending with his 
retirement in February 2006.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board video 
conference hearing was held in June 2009.  The Board remanded 
this case for further development in August 2009.

Further, the issue of entitlement to service connection for a 
disability manifested by chest wall pain was also on appeal and 
remanded by the Board.  However, a subsequent rating decision in 
June 2010 granted service connection for chronic anterior wall 
chest pain.  Thus, as this was a full grant of the benefit sought 
on appeal, this issue is no longer in appellate status. 


FINDING OF FACT

The Veteran does not currently have pleuritis or any other 
respiratory disability for purposes of service connection.


CONCLUSION OF LAW

Pleuritis, also described as respiratory disability, was not 
incurred in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in November 2005 and March 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in November 
2005, which was prior to the March 2006 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the March 2006 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the statement of the 
case and subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, private treatment records, Board hearing 
testimony and a VA examination report.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in March 2010.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The current appeal includes the issue of entitlement to service 
connection for pleuritis, also described as respiratory 
disability.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R.  § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that April 1989 service treatment records 
showed that the Veteran presented with chest wall pain for three 
days.  However, a contemporaneous x-ray of the chest was normal.  
Service treatment records in June and July 1989 showed an 
assessment of upper respiratory infection, possible pleuritis.  A 
June 1989 chest x-ray was within normal limits.  Further, a 
follow up July 1989 x-ray showed no radiographic abnormality of 
the cardiopulmonary systems to explain the Veteran's pain.  An 
October 1989 periodic service examination showed that the lungs 
and chest were evaluated as clinically normal.  Moreover, a 
contemporaneous pulmonary function test (PFT) was within normal 
limits.  Follow up treatment records showed continuing complaints 
of chest wall pain and an assessment of questionable 
costochondritis.  

In January 1990, the Veteran underwent a work-up to rule out any 
cardiac/pulmonary abnormality.  The assessment was 
musculoskeletal pain, not otherwise specified.  A March 1990 x-
ray again showed no acute cardiac or pulmonary disease.  Follow 
up treatment records continued to show chronic inflammation and 
costochondritis.  However, these records were silent with respect 
to any findings of pleuritis or another respiratory disability.  
An August 1999 x-ray of the chest again was normal.  
Nevertheless, an October 2003 record showed that the Veteran 
reported with questions about cardiac problems because he had 
recent problems after he exercised including a chest "twinge" 
and difficulty with deep breath.  However, it appears that no 
heart disease was found and, although slight pressure during 
recovery was noted,  the Veteran had an equivocal exercise stress 
test.  Lastly, in a November 2005 report of medical assessment, 
the Veteran again complained of chest cavity pain.  

Prior to his retirement, the Veteran was afforded a VA 
examination in December 2005.  The examination report indicated 
that the Veteran described a constant, sensation in the middle of 
his anterior chest.  It was noted that the Veteran had a complete 
work-up for heart disease, which was ruled out.  The Veteran 
reported no affect on his daily activities or work.  On 
examination, the lungs were clear to auscultation.  The diagnosis 
was chronic anterior chest wall pain and "pruritis," which were 
not incapacitating.  The examiner also diagnosed allergic 
rhinitis.  However, the examination was silent with respect to 
any findings of a chronic respiratory disability manifested by 
chest pain.  

In statements of record and at the Board hearing, the Veteran 
reported continuing chest pain since an injury he sustained while 
working on an aircraft in 1989.  He described the numerous 
instances where he sought treatment for his chest wall pain in 
service.  He continued to have soreness after service.  At the 
hearing, he also stated that he had been continuing to get 
treatment for his chest condition at the Air Force Academy since 
service.  He also described the pain as debilitating in that he 
had to miss work and stay in bed whenever the pain was bad.  
Further, he indicated that it appeared that the possible pleurisy 
diagnosis had been abandoned and had not been mentioned since the 
assessment in service.  

Private treatment records from the Air Force Academy have also 
been associated with the claims file.  These records continued to 
document the Veteran's complaints of chest wall pain.  However, 
examination of the lungs and cardiovascular system were normal.  
The records also showed a continuing assessment of allergic 
rhinitis as well as an acute upper respiratory infection.  

On remand, the Veteran was afforded a VA examination in March 
2010.  The claims file was reviewed.  The examination report 
documented a thorough history of the Veteran's chest pain.  On 
physical examination, the lungs were clear with no rubs, rales or 
wheezes.  A chest x-ray showed no acute cardiopulmonary 
abnormality.  An electrocardiogram  showed regular sinus rhythm, 
left axis deviation, otherwise within normal limits.  A 
contemporaneous PFT report indicated that the Veteran had 
considerable chest pain and was not able to give total effort 
during FVC and DLCO maneuvers secondary to chest pain.  A follow 
up interpretation showed that the test quality yielded suboptimal 
test results.  The volume showed an abnormal increase in RV, but 
other lung volumes were normal.  The airflow was within normal 
limits and there was no significant response to Albuterol.  The 
DLCO was decreased and normalized with DLCO/VA suggesting a loss 
of lung volume).  After examining the Veteran, including 
performing all necessary testing, and taking a thorough medical 
history, the examiner diagnosed the Veteran with chronic 
recurrent chest wall pain syndrome, status post chest wall 
contusion, but found that the Veteran's lungs were normal and 
there was no chronic respiratory condition or pleurisy.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review.  

In the instant case, although the issue has been described as 
entitlement to service connection for a respiratory disability, 
the Veteran's claim has been based on his assertions of 
continuing chest pain since a 1989 incident in service.  Although 
there were findings of upper respiratory infections in service 
and a diagnosis of allergic rhinitis at the November 2005 VA 
examination, the Veteran has already been awarded service 
connection for this disability and it is not currently on appeal.   
Accordingly, given that the primary symptom described by the 
Veteran with respect to the instant claim is chest pain and that 
he has already been granted service connection for chest pain, 
the below analysis addresses any respiratory disabilities 
primarily associated with the lungs.  

Nevertheless, based on a thorough review of the evidence, the 
Board finds that there is no evidence of pleurisy or another 
chronic respiratory disability for which VA compensation may be 
awarded.  Service treatment records are silent with respect to 
any findings of a chronic respiratory disability and all x-rays 
of the chest were normal.  Further, after thoroughly examining 
the Veteran and reviewing the claims file, including x-rays, an 
electrocardiogram and PFTs, the March 2010 VA examiner stated 
that the Veteran's lungs were normal and there was no chronic 
respiratory condition or pleurisy.  The Board recognizes that an 
interpretation of the PFTs indicated that tests suggested 
decreased lung volume.  Nevertheless, the VA examiner had 
reviewed and interpreted these tests, and still found no chronic 
respiratory disability.  Importantly, there is no medical 
evidence of record to refute the VA opinion.  The Court has 
indicated that in the absence of proof of a present disability, 
there can be no valid claim for service connection; an 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury while on 
active service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  

Further, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Nevertheless, the Board acknowledges 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is 
competent to say that he experienced pain while in service.  
Further, he is also competent to report a continuity of symptoms 
since service.  In the instant case, the Veteran reported chest 
pain in service that had continued to the present, which has been 
diagnosed by a medical professional as chronic recurrent chest 
wall pain syndrome.  Again, service connection has already been 
established for the chest wall pain.  With regard to the present 
respiratory disability claim, the Veteran has not provided any 
lay evidence of continuing respiratory symptoms since service.  
In fact, at the Board hearing, he expressly stated that the 
initial finding of pleurisy was later abandoned by medical 
doctors.  Moreover, the Veteran is not competent to diagnosis a 
chronic respiratory disability.  Given that x-rays and other 
studies are necessary, the Board finds that medical experience is 
required to diagnosis a chronic respiratory disability and that 
the Veteran has not shown that he has such experience.  

Consequently, absent evidence of a diagnosed respiratory 
disability, service connection for such a disability must be 
denied.  A preponderance of the evidence is against the Veteran's 
claim for pleuritis, also described as respiratory disability.  
As the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Service connection for pleuritis, also described as respiratory 
disability, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


